Citation Nr: 0934867	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-39 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to an initial disability rating in excess of 
30 percent posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
June 1970, including combat service in the Republic of 
Vietnam from May 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that, on his Form 9, the Veteran claimed that 
he was evacuated out of the field in Vietnam because of 
malaria and was told he had malaria, but does not know what 
they put in the record.  As discussed below, service 
connection for malaria is denied as the service treatment 
records fail to show that the fever the Veteran had in 
service was due to malaria.  Nevertheless, the Veteran 
alleges that he continues to have episodes of the high fever 
that he had in service.  The service treatment records show 
the final diagnosis was fever of unknown origin, probable 
typhus.  The RO has not adjudicated whether service 
connection is warranted for this.  Thus, this issue is 
REFERRED to the RO for appropriate development and 
adjudication.

Issues 2 through 6 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The Veteran did not have malaria in or after service.
CONCLUSION OF LAW

Malaria was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
March 2004, prior to the initial AOJ decision on his claim.  
The Board finds that the notice provided fully complies with 
the above notice requirements.  The Board notes, however, 
that the Veteran has not been provided notice that a 
disability rating or an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, given the denial hereafter of the Veteran's claim, 
any questions as to a disability rating or an effective date 
are moot.  

Thus the Board finds that the Veteran has not been prejudiced 
by VA's failure to provide notice on these elements of his 
claim.  Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the Veteran, and any error in this regard 
is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA did not obtain 
a medical examination in relation to this claim for service 
connection because there is no competent medical evidence 
that the Veteran had malaria in service.  38 C.F.R. 
§ 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran alleges that he had malaria while in service and 
that he continues to have episodes of fever.

The Board acknowledges that the service treatment records 
show the Veteran was treated from March to April 1970 for a 
fever.  He was initially hospitalized on March 19, 1970, 
because complaints of having chills, profuse sweating, 
headaches and upset stomach thought to probably be the flu.  
After a couple of days, the Veteran's symptoms appeared to 
resolve, and he was discharged on March 23rd.  The final 
assessment was "Upper respiratory infection, organism 
undetermined" or "flu syndrome."  The Veteran was 
rehospitalized on March 24th due to a return of his fever.  
All of the lab work conducted during these hospitalizations 
was negative, including seven malaria smears, a bone marrow 
biopsy, liver function tests, mononucleosis test, urinalysis 
and complete blood counts.  As he continued to spike a fever 
that they could not determine the origin of, he was evacuated 
on March 30th to the 67th Evacuation Hospital for further 
work-up and treatment.  There he was diagnosed with a 
nonspecific febrile illness, probable Typhus.  He was treated 
with Tetracycline and became afebrile after 24 hours with 
progressive recovery.  He was discharged on April 3rd and 
returned to duty with instructions to complete the course of 
Tetracycline.  There are no subsequent records showing 
further treatment in service for this illness.  There is no 
separation examination of record. 

A review of these treatment records clearly shows that 
multiple lab tests for malaria were negative, including 
malaria smears and a bone marrow biopsy.  Thus, the Board 
finds that the preponderance of the evidence is against 
finding that the Veteran had malaria in or after service.  
Although the Veteran has stated he was told he had malaria, 
he is not competent to establish a medical diagnosis merely 
by his own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Another 
fundamental element for the establishment of service 
connection is competent evidence of current "disability," and 
the evidence of record does not include such competent 
evidence.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Because the Veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
his statements are afforded little weight as to whether he 
actually had malaria in or after service.

As the competent medical evidence fails to establish that the 
Veteran had malaria in or after service, the Board finds that 
the preponderance of the evidence is against finding that 
service connection is warranted for malaria.  The 
preponderance of the evidence being against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for malaria is denied.


REMAND

The Board finds that remand of Issues 2 through 6 is 
warranted for the development of additional evidence.

Increased Rating for PTSD

In his Notice of Disagreement submitted in March 2005, the 
Veteran identified treatment for his PTSD at the VA Clinic 
and the Vet Center in Knoxville, Tennessee.  Although the VA 
Clinic records have been obtained, there is no indication 
that a request was made for Vet Center records.  Thus, on 
remand, the Vet Center records should be requested and a 
negative response received and associated with the claims 
file if records are not available.

Thereafter, the Veteran should be scheduled for a VA 
examination to determine the current severity of his PTSD.  
The last VA examination was conducted in June 2004.  The VA 
examiner assigned a GAF score of 60.  However, VA treatment 
records from early 2005 show that the Veteran was assigned a 
GAF score of 51, indicating a possible worsening in the 
Veteran's PTSD.  In addition, on his Form 9, the Veteran 
stated that his temper has become uncontrollable, which was 
not a symptom he reported at the June 2004 VA examination.  
Thus, because there is evidence indicating a possible 
worsening of the Veteran's PTSD, reexamination is warranted. 

Bilateral Hearing Loss

The Veteran alleges that he has bilateral hearing loss as a 
result of using an M60 machine gun during service, including 
while in combat in the Republic of Vietnam, and from a 
grenade exploding near his head, also during combat in the 
Republic of Vietnam.  The Veteran submitted multiple lay 
statements from family members and fellow soldiers who served 
with him in Vietnam to support his claim.  

The Veteran had originally indicated he had not received 
treatment for his bilateral hearing loss.  However, in August 
2009, via the Veteran's representative, a medical statement 
dated in July 2009 was submitted in which a private hearing 
specialist provided an opinion that the Veteran's bilateral 
sensorineural hearing loss can be attributed to acoustic 
trauma the Veteran was continuously exposed to during his 
military service.  

The Veteran has not been afforded a VA audio examination and 
the statement from the private hearing specialist does not 
provide the results of any audiometric testing undertaken in 
July 2009.  Thus, the evidence fails to definitively 
establish that the Veteran has  a hearing disability as 
defined for VA compensation purposes in 38 C.F.R. § 3.385.  
With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  
Thus, on remand, VA examination is required to determine 
whether the Veteran has a hearing disability for VA 
compensation purposes.  

The Board also notes that the Veteran was in combat in the 
Republic of Vietnam and his alleged acoustic trauma, at least 
in part, was incurred during combat.  Thus the provisions in 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (i.e., combat 
presumption) apply and acoustic trauma in service is 
conceded.  However, an etiology opinion is still needed in 
order to determine if there is a nexus between any current 
bilateral hearing loss and the conceded acoustic trauma in 
service.  Such opinion should be requested from the VA 
examiner.

Bilateral Knees and Lumbar Spine Disorders

The Veteran alleges that he has bilateral knee and back 
problems as a result of repeatedly jumping out of helicopters 
from six to eight feet above ground with full pack on and 
carrying a M60 machine gun and ammo.  He submitted two buddy 
statements in support of these claims regarding his duties in 
Vietnam.

In August 2009, via his representative, the Veteran submitted 
a statement from a private physician indicating that the 
Veteran has been treated in his office since March 2006.  He 
also stated that the Veteran is diagnosed to have 
degenerative joint disease of both knees and the lumbar 
spine, which he opined is just as likely as not that the 
repetitive actions/maneuvers required while in service 
contributed significantly to the development of premature 
degenerative joint disease of the knees and degenerative disc 
disease of the lumbar spine.  

The Board finds that remand is necessary for an attempt to 
obtain this private treating physician's treatment records, 
which are not of record.

Thereafter, the Veteran should be scheduled for appropriate 
VA examinations to confirm the diagnoses related to his 
bilateral knees and lumbar spine and to obtain etiology 
opinions as to whether any current disorder is related to 
military service taking into account the places, types and 
circumstances of the Veteran's service.  The examiner(s) 
should also consider and discuss the private medical opinion 
submitted by the Veteran.

In addition, as discussed above, the Veteran is a combat 
veteran.  Thus the application of the provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d)  (i.e., combat 
presumption) should be considered and discussed in 
readjudicating the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
complete a release form authorizing VA to 
obtain the treatment records of the private 
physician who authored the June 2009 letter 
indicating the Veteran has a diagnosis of 
degenerative joint disease of the bilateral 
knees and lumbar spine.  The Veteran should 
be advised that, in lieu of submitting a 
completed release form, he can submit these 
private medical treatment records to VA 
himself.  If the Veteran provides a completed 
release form, then the medical records 
identified should be requested.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The Veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

2.  Obtain the Veteran's medical records from 
the Vet Center in Knoxville, Tennessee, for 
treatment for the Veteran's PTSD.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

3.  After any additional evidence is 
obtained, schedule the Veteran for the 
following VA examinations.  The claims file 
must be provided to and reviewed by each 
examiner, who must indicate in his/her report 
that said review has been accomplished.

Joint Exam - The examiner should conduct any 
necessary diagnostic testing to determine the 
nature of the Veteran's current complaints 
relating to his bilateral knees (note that 
private physician's letter shows a diagnosis 
of degenerative joint disease).  After 
reviewing the claims file and examining the 
Veteran, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that any current knee problems 
are related to any disease or injury incurred 
during service, specifically whether they are 
related to the Veteran repeatedly jumping 
from helicopters with full pack on and 
carrying a M60 machine gun and ammo while 
serving in the Republic of Vietnam from May 
1969 to June 1970.  

In rendering an opinion, the examiner should 
provide a full rationale including discussing 
any evidence contrary to the proffered 
opinion.

Spine Exam - The examiner should conduct any 
necessary diagnostic testing to determine the 
nature of the Veteran's current complaints 
relating to his lumbar spine (note that 
private physician's letter shows a diagnosis 
of either degenerative joint disease or 
degenerative disc disease).  After reviewing 
the claims file and examining the Veteran, 
the examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current lumbar spine problem is 
related to any disease or injury incurred 
during service, specifically whether it is 
related to the Veteran repeatedly jumping 
from helicopters with full pack on and 
carrying a M60 machine gun and ammo while 
serving in the Republic of Vietnam from May 
1969 to June 1970.  

In rendering an opinion, the examiner should 
provide a full rationale including discussing 
any evidence contrary to the proffered 
opinion.

Audio Exam - The examiner should elicit from 
the veteran a detailed account of any 
instances of noise exposure before, during, 
and after military service.  After reviewing 
the file and conducting audiometric testing, 
the examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current hearing loss (whether 
bilateral or unilateral) is due to acoustic 
trauma incurred during service.  The 
examiner should be advised that acoustic 
trauma in service is conceded as combat 
related, including exposure to M60 machine 
gun firing and from a grenade that exploded 
near his head.  The examiner should provide 
a complete rationale for any opinion given, 
including discussion of evidence contrary to 
the opinion rendered, including lay 
statements from family members as to a 
continuity of symptomatology and the July 
2009 medical opinion.  

PTSD Exam - All necessary tests and studies 
should be conducted in order to ascertain the 
current severity of the Veteran's service-
connected PTSD.  The report of examination 
should contain an account of all 
manifestations of the disability found to be 
present.  The examiner should comment on the 
extent to which the service-connected PTSD 
impairs the Veteran's occupational and social 
functioning, including whether it is 
considered he is unemployable due to PTSD.  



4.  Thereafter, the Veteran's claims should 
be readjudicated.  In readjudicating the 
Veteran's claims, the provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d)  
(i.e., the  combat presumption) should be 
considered and applied where appropriate; in 
particular, acoustic trauma in service should 
be conceded as related to combat.   If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the Veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


